UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     STAVROS G. GEORGEADIS,                          DOCKET NUMBER
                   Appellant,                        AT-844E-15-0742-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: August 18, 2016
       MANAGEMENT,
                   Agency.



               THIS ORDER IS NONPRECEDENTIAL 1

           Rosa M. Koppel, Esquire, Fairfax, Virginia, for the appellant.

           Linnette Scott, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                     REMAND ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the reconsideration decision issued by the Office of Personnel
     Management (OPM) denying his application for disability retirement benefits
     under the Federal Employees’ Retirement System (FERS).               For the reasons


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     discussed below, we VACATE the initial decision and REMAND the case to
     OPM for further proceedings consistent with this Order.
¶2           On or about February 13, 2014, the appellant, a Geospatial Intelligence
     (GEOINT) Analyst (Imagery Intelligence), submitted an application for disability
     retirement benefits under FERS to his employing agency, the National Geospatial
     Intelligence Agency.     Initial Appeal File (IAF), Tab 4 at 45-46; Petition for
     Review (PFR) File, Tab 7 at 8. On his application, the appellant stated that he
     became disabled for his position in August 2012 due to kidney stones, high blood
     pressure, sleep disorder, migraines, anxiety, poor diet resulting in weight gain or
     loss, persistent fatigue, exhaustion, mental stress, and a shoulder and neck injury.
     IAF, Tab 4 at 45. The appellant explained that his conditions impaired his ability
     to concentrate on his work, affected his attendance, and precluded him from
     “provid[ing] [his] abilities as an analyst at 100%.”          Id.   The appellant’s
     supervisor stated that the appellant’s performance had been less than fully
     successful and his attendance had been unacceptable since January 2013.            Id.
     at 47‑48.    On or about March 19, 2014, the employing agency forwarded the
     completed application package to OPM.          Id. at 71; IAF, Tab 9 at 13.       The
     appellant resigned from his position on September 4, 2014. PFR File, Tab 7 at 8.
¶3           On December 29, 2014, OPM denied the appellant’s application for
     disability retirement, finding that the medical evidence was insufficient to support
     a finding of disability and that he had submitted inadequate evidence of medical
     treatment.    IAF, Tab 4 at 35-40.     The appellant requested reconsideration of
     OPM’s initial decision, asserting that he was currently seeking assistance from
     the Department of Veterans Affairs (DVA). Id. at 22-23. Along with his request
     for reconsideration, the appellant provided an August 14, 2014 evaluation from a
     psychologist, Dr. D.R., diagnosing him with major depressive disorder and
     posttraumatic stress disorder (PTSD) and stating that his conditions interfered
     with his activities of daily living, social functioning, concentration, and ability to
     work.    Id. at 23‑27.   Dr. D.R. noted that the appellant was not receiving any
                                                                                        3

     mental health services and that his ability to recover was “limited without any
     psychiatric services or individual counseling.” Id. at 26. On January 30, 2015,
     OPM notified the appellant that it would afford him 30 days to submit additional
     evidence to support his claim. Id. at 8. Thereafter, the appellant submitted a
     copy of a February 3, 2015 mental health consultation from the DVA Medical
     Center (VAMC) diagnosing him with an unspecified depressive disorder and
     PTSD, referring him to the PTSD clinic for diagnosis clarification, and
     prescribing him an antidepressant medication for depression. Id. at 7, 9-21.
¶4        In a March 9, 2015 reconsideration decision, OPM denied the appellant’s
     request for reconsideration. Id. at 271-72. Although the reconsideration decision
     briefly mentioned Dr. D.R.’s evaluation, it did not mention or discuss the VAMC
     mental health consultation.      See id.     The appellant timely appealed the
     reconsideration decision to the Board. Id. at 266-69. OPM agreed to rescind the
     reconsideration decision because it failed to specifically address the appellant’s
     depression and PTSD, and the administrative judge dismissed the appeal. See id.
     at 82-83, 93-94; Georgeadis v. Office of Personnel Management, MSPB Docket
     No. AT‑844E-15-0423-I-1, Initial Decision (June 18, 2015).          On May 4 and
     June 10, 2015, prior to the issuance of a new reconsideration decision, the
     appellant submitted additional VAMC treatment and counseling records to OPM. 2
     IAF, Tab 4 at 107-58, 170, 176-207.
¶5        On July 27, 2015, OPM issued an amendment to the March 9, 2015
     reconsideration decision. Id. at 4-6. In the amended reconsideration decision,
     OPM discussed the psychological evaluation by Dr. D.R. but noted that the
     evaluation indicated that the appellant was not receiving psychiatric treatment or
     therapy for his depression or PTSD.        Id. at 6.   OPM stated that a medical

     2
       The appellant provided OPM an additional copy of the February 3, 2015 mental health
     consultation, as well as new VAMC treatment records from February through June 10,
     2015. IAF, Tab 4 at 128-58, 176-207. OPM’s response file also contains a partial
     second set of the medical records sent on June 10, 2015. Id. at 108-27.
                                                                                       4

     condition that has not been treated or is not undergoing treatment cannot be
     considered disabling and concluded that the appellant did not meet the eligibility
     requirements for a disability retirement benefit. Id. The amended reconsideration
     decision did not discuss the VAMC treatment and counseling records. See id.
     at 4-6.
¶6         The appellant timely appealed the amended reconsideration decision to the
     Board and requested a hearing. IAF, Tab 1. In his prehearing submissions, the
     appellant submitted additional VAMC treatment and counseling notes from
     June and October 2015. IAF, Tab 9 at 14-23, Tab 10 at 4-24. After holding a
     telephonic hearing, the administrative judge issued an initial decision finding that
     the appellant had not established that he was entitled to a disability retirement
     benefit under FERS and affirming OPM’s amended reconsideration decision.
     IAF, Tab 13, Initial Decision (ID).     In the initial decision, the administrative
     judge noted that OPM was “inexplicably negligent” in failing to consider the
     VAMC treatment notes submitted by the appellant prior to the issuance of its
     July 27, 2015 amended reconsideration decision but that, because he considered
     all of the appellant’s medical documentation in rendering the initial decision,
     remand to OPM was not necessary. ID at 11-12.
¶7         The appellant filed a petition for review of the initial decision, and OPM
     responded in opposition. PFR File, Tabs 3, 5. On April 25, 2016, the appellant
     filed a motion to submit additional evidence; specifically, a February 19, 2016
     disability evaluation by Dr. D.R.      PFR File, Tab 8.     OPM objected to the
     appellant’s motion. PFR File, Tab 9 at 3.
¶8         As noted above, OPM did not consider the appellant’s VAMC treatment and
     counseling notes in rendering its amended reconsideration decision. IAF, Tab 4
     at 4-6. Also, OPM has not had an opportunity to consider the June and October
     2015 VAMC medical records submitted with the appellant’s prehearing
     submissions or the February 19, 2016 evaluation by Dr. D.R.            IAF, Tab 9
     at 14-23, Tab 10 at 4-24; PFR File, Tab 8 at 19-25.        Although these records
                                                                                               5

      postdate the appellant’s September 4, 2014 resignation, the U.S. Court of Appeals
      for the Federal Circuit has held that postseparation evidence of an appellant’s
      medical condition may be considered in determining eligibility for a disability
      retirement annuity. Reilly v. Office of Personnel Management, 571 F.3d 1372,
      1380-81 (Fed. Cir. 2009). Such evidence can be probative “[w]here proximity in
      time, lay testimony, or some other evidence provides the requisite link to the
      relevant period.” Id. at 1382. Thus, we find it appropriate to remand the matter
      to OPM to afford OPM the opportunity to consider these medical records and to
      issue a new reconsideration decision.
¶9          In light of our decision to remand the case to OPM, we vacate the initial
      decision. 3

                                              ORDER
¶10         For the reasons discussed above, we remand this case to OPM to permit
      OPM an opportunity to consider the medical evidence not previously considered
      and to issue a new reconsideration decision.               OPM shall issue the new
      reconsideration decision within 90 days from the date of this Order and shall
      advise the appellant of his right to appeal to the Board if he disagrees with that
      3
         In affirming OPM’s amended reconsideration decision, the administrative judge
      determined that the appellant failed to establish that he was unable to render useful and
      efficient service in his position because there was “no evidence of record that a health
      care professional has determined the appellant is unable due to PTSD to perform his job
      duties following his receipt of treatment and medication” and “no objective clinical
      findings in the record [that] support such a conclusion.” ID at 9-10. He further
      explained that the appellant did not meet the “exception to the requirement that medical
      reports must contain reasoned explanations consistent with an inability to perform
      essential functions of a position” because the medical evidence in the record did not
      “unambiguously show that the appellant cannot meet the requirements or perform the
      duties of his position.” ID at 11. The Board, however, has expressly overruled a line of
      cases that indicated that there is a general rule that such medical evidence is required to
      prove entitlement to disability retirement benefits. Henderson v. Office of Personnel
      Management, 117 M.S.P.R. 313, ¶¶ 12-19 (2012) (articulating the standard in the
      context of an application for disability retirement under the Civil Service Retirement
      System); see Jackson v. Office of Personnel Management, 118 M.S.P.R. 6, ¶ 7 (2012)
      (applying the holding in Henderson to disability retirement cases under FERS); see also
      5 U.S.C. § 8451(a)(1)(B); 5 C.F.R. § 844.103(a)(2).
                                                                                         6

      new decision.      See, e.g., Stephenson v. Office of Personnel Management,
      119 M.S.P.R. 457, ¶ 6 (2013).
¶11         We also ORDER OPM to tell the appellant promptly in writing when it
      believes it has fully carried out the Board’s Order and to describe the actions it
      took to carry out the Board’s Order. We ORDER the appellant to provide all
      necessary information OPM requests to help it carry out the Board’s Order. The
      appellant, if not notified, should ask OPM about its progress.        See 5 C.F.R.
      § 1201.181(b).
¶12         No later than 30 days after OPM tells the appellant it has fully carried out
      the Board’s Order, the appellant may file a petition for enforcement with the
      office that issued the initial decision on this appeal if the appellant believes that
      OPM did not fully carry out the Board’s Order.         The petition should contain
      specific reasons why the appellant believes OPM has not fully carried out the
      Board’s Order, and should include the dates and results of any communications
      with OPM. See 5 C.F.R. § 1201.182(a)




      FOR THE BOARD:                            ______________________________
                                                Jennifer Everling
                                                Acting Clerk of the Board
      Washington, D.C.